DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 2/7/2022
Claims 1, 3, 5, 10, and 14 are amended.
Claims 2 and 13 are cancelled.
Claims 1, 3-12, and 14-17 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 and 10 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, Batista is not used in the current rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 7-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biel et al. (US 2018/0220707).
Regarding claims 1 and 9-10, Biel discloses an electronic smoking device (abstract; “inhaler device”) including an atomizer/liquid reservoir portion (abstract; “heating system”) operable to vaporize liquid to create an aerosol (abstract; “configured to generate an aerosol”) comprising:
capillary tube (46; “at least one supply channel”) used for delivery of a liquid (44; para. 40; “conveying a substance to be heated”) from a liquid reservoir (34; “a supply reservoir”) via a capillary force (para. 40; “capillary action”) to a heater (para. 40); and
a heating wire (28; “a heating arrangement comprising at least one electrical heating element including at least one wire”) arranged in front of an outlet portion of the capillary tube (50; see Fig. 2; “arranged at an outlet side”), the heating wire emits heat to vaporize liquid at the second open end (para. 47; “heating the substance at the outlet side”)
wherein the heating wire is arranged outside of the capillary tube (see Fig. 2), the heating wire is located directly at a second open end of the capillary tube (52; para. 48; “confined to the outlet side of the at least one supply channel”), the heating wire extends across the outlet portion of the capillary tube (see Fig. 2) in a direction substantially parallel to the diameter of the outlet side (see Fig. 2; the capillary tube necessarily has a diameter) such that the heating wire heats liquid at the distal end of the capillary tube (para. 47; “heat liquid as it emerges from the at least one supply channel”). 

    PNG
    media_image1.png
    825
    514
    media_image1.png
    Greyscale

Regarding claims 7 and 15, Biel discloses the capillary tube has a length of 0.5 to 5 cm (para. 48; equivalent to 5-50 mm), which overlaps the claimed ranges of “2 to 20 mm” and “5 to 10 mm.” In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 8 and 16, Biel discloses that the capillary tube as a diameter of 0.5-5 mm (para. 48), which overlaps the claims ranges of “0.1 to 3.0 mm” and “0.7 to 2.0 mm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 11, Biel further discloses the e-cigarette includes an airflow sensor (24) in response to which control electronics (22) activates the heating coil (para. 33; “heating carried out on an intermittent basis;” i.e. whenever the airflow sensor detects an inhalation).
Regarding claim 17, Biel discloses the e-cigarette (para. 33; “electronic cigarette”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. (US 2018/0220707) as applied to claim 1 above, and further in view of Sears et al. (US 2016/0262454). 
Regarding claim 3, Biel discloses the system as discussed above with respect to claim 1, and further discloses that multiple capillary tubes may be used in parallel with a smaller diameter (para. 48 and 102; “a plurality of supply channels for conveying the liquid to be heated under capillary action”). 
However, Biel does not explicitly teach the heating arrangement is arranged at the outlet side of each supply channel and is configured to heat the liquid as it emerges from each of the plurality of supply channels. Specifically, Biel does not disclose the configuration of the parallel capillary tubes with respect to the heater.
Sears teaches an aerosol delivery device with a microfluidic vaporizer for heating a liquid to form an aerosol (abstract), the microfluidic vaporizer (330; Fig. 3) comprising:
a plurality of capillary channels (375; equivalent to at least one supply channel) for providing delivery of a precise amount of aerosol precursor composition (367; equivalent to conveying a substance to be heated) being a liquid (Paragraph 81) from a reservoir (365; equivalent to a supply reservoir) (see Paragraph 92) relying partially on passive microfluidic transfer including surface of capillary forces to transfer the liquid through or along the capillary channels (Paragraph 94); and
an electrical microheater (Paragraph 73) comprising heater (355; Paragraph 73) and heat conductive layer (347) which is a part of the microheater (Paragraph 74-75, 78; collectively equivalent to a heating arrangement), the capillary channels terminating at the heat conductive layer (see Fig. 3; Paragraph 93; equivalent to heating means arranged at an outlet of the at least one supply channel), wherein the electrical micro heater is arranged outside of the capillary channels and extends across an outlet opening of each of the capillary channels (see annotated Fig. 3). 

    PNG
    media_image2.png
    501
    842
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the modified the heater of Biel to extend across the multiple capillaries in parallel of Biel as is the configuration of Sears because (a) Biel suggests the use of multiple capillaries, and (b) such a modification allows precise control over the aerosol composition for a configuration with multiple parallel capillaries (Sears; para. 4, 92). 

Regarding claim 4, modified Biel discloses that the capillary tube (46) is positioned inside a liquid reservoir portion (14; Fig. 12; “a body member”) which extends from the liquid reservoir (34; “supply reservoir”) a guiding portion (68; “vapour chamber”) having channels adapted for passing aerosol through (para. 72). 
Regarding claim 5, modified Biel discloses a recess adjacent to the outlet portion of the capillary tube (see annotated Fig. 12; interpreted as the ring-shaped space between the liquid reservoir portion 14 and the capillary tube 46) for accommodating the battery portion (12; thereby indirectly “accommodating the at least one wire).

    PNG
    media_image3.png
    313
    641
    media_image3.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. (US 2018/0220707) in view of Sears et al. (US 2016/0262454) as applied to claim 4 above, and further in view of Rado (US 2016/0183596).
Regarding claim 6, modified Biel discloses the multiple capillary tubes may be used in parallel with a smaller diameter (para. 48; “capillary tube”).
However, modified Biel is silent as to wherein the body member in which each supply channel is formed is comprise of glass or a ceramic.
Chung teaches an electronic cigarette atomizer (abstract) comprising an air intake sleeve (30; analogous to Biel’s liquid reservoir portion 14) wherein the sleeve is made of glass (para. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biel’s liquid reservoir portion to be made of glass as in Chung because (a) the glass would insulate a user’s hand from hot air and vapor passing through the liquid reservoir portion (Chung; para. 59), and “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.” See MPEP 2144.07.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. (US 2018/0220707) as applied to claim 11 above, and further in view of Collett et al. (US 2014/0060554).
Regarding claim 12, Biel discloses the method as discussed above with respect to claim 11, wherein the e-cigarette includes an airflow sensor (24) in response to which control electronics (22) activates the heating coil (para. 33).
However, Biel is silent as to the step of heating the substance is carried out in a pulsed or alternating manner.
Collett teaches an electronic smoking article including microheaters to provide improved control of vaporization of an aerosol precursor composition (abstract), the microheater (50; Fig. 2), an electronic control component (20), a flow sensor (30), and a battery (40), the microheater electronically connected to the battery (Paragraph 93) wherein the control component delivers, controllers or otherwise modulates power from the battery to the microheater based on pulse width modulation (Paragraph 93; “pulsed manner”) and activated when the flow sensor detects a puff from the user (Paragraph 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of performing pulse width modulation with a controller as in Collett to the heater of Biel in order to obtain the predictable result of regulating current flow through the microheater (Collett; Paragraph 62, 93) in order to achieve a desired temperature range (Collett; Paragraph 62, 93) and automatically deactivate the article to discontinue power flow through the article after a defined time lapse without a puff from a consumer (Collett; Paragraph 93). One of ordinary skill in the art would appreciate that the modification is beneficial because the deactivation of the article would conserve the power of the article. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. (US 2018/0220707) as applied to claim 1 above, and further in view of Wensley et al. (US 2015/0216237).
Regarding claim 14, Biel discloses the heating system as discussed above with respect to claim 1. 
However, Biel is silent as to the at least one electrical heating element further including a coating provided around the outlet side of the at least one supply channel. 
Wensley teaches a device for delivery nicotine (abstract) comprising a capillary tube (Paragraph 223), wherein the heating function can be achieved by applying a heating coating on the tube (Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a heating coating as in Wensley to the capillary tubes of Biel in order to obtain the predictable result of depositing vaporized an agent with desired particle sizes (Wensley; Paragraph 5, 224). Furthermore, it would have been obvious to said skilled artisan to have tried the finite and predictable locations along the capillary tube of Biel, including the outlet of the capillary tubes, with a reasonable expectation of heating the liquid to control the particle size of the liquid. See MPEP 2143(I)(E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should  be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712